Case: 13-10149      Document: 00512535334         Page: 1    Date Filed: 02/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-10149                                   FILED
                                  Summary Calendar                         February 18, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JODAMON RAY PRECIADO,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 2:09-CR-40-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       JoDamon Ray Preciado appeals the twenty-four-month sentence
imposed upon revocation of his third term of supervised release (“SR”) follow-
ing his conviction of conspiracy to import marihuana. He contends that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10149       Document: 00512535334      Page: 2   Date Filed: 02/18/2014


                                    No. 13-10149

district court impermissibly considered the need for just punishment, as set
forth in 18 U.S.C. § 3553(a)(2)(A), when imposing his revocation sentence.
         Because Preciado failed to object in the district court, we review for plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To succeed on
plain-error review, Preciado must show (1) a forfeited error (2) that is clear or
obvious and (3) that affects his substantial rights. Id. On such a showing, we
may exercise our “discretion to remedy the error” if we conclude that it “seri-
ously affects the fairness, integrity or public reputation of judicial proceed-
ings.”     Id. (internal quotation marks, bracketing, emphasis, and citation
omitted).
         There has been no showing that § 3553(a)(2)(A) informed the choice of
the sentence. Nothing in the record indicates that the district court intended
to select a “just punishment” for Preciado’s marihuana offense of conviction.
§ 3553(a)(2)(A). The court did not mention § 3553(a)(2)(A) or use the phrase
“just punishment.” The court stated that a sentence of twenty-four months
was necessary, for punitive reasons, after first remarking that Preciado had
two prior revocations with an imprisonment term of nine months on each. Con-
sidering the context of the proceeding and Preciado’s significant history of
ignoring the court’s directives with regard to SR, the court’s use of the phrase
“punitive reasons” when announcing the sentence was consonant with our
teaching “that the goal of revocation is to punish a defendant for violating the
terms of the supervised release.” United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). Thus, we cannot conclude that the district court selected the
sentence because of an impermissible focus on the marihuana offense of con-
viction rather than on Preciado’s abuse of the court’s trust by violating condi-
tions of SR. See id. at 843-44.
         AFFIRMED.



                                           2